UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7548



GARY ELLIOTT GOLDMAN,

                                              Plaintiff - Appellant,

          versus


CALVIN GREEN; SAM COOK; DAVID C. EVANS; J.
RANDOLPH RILEY; JOHN H. BAKER, JR.; J. C.
HOLDER, Detective; W. M. PARKER, Detective;
WAYNE SNOW, JR.; JAMES T. MORRIS; BETTYE O.
HUTCHINGS; MERLE E. CLARK; TIMOTHY E. JONES,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-03-473-5-F)


Submitted:   December 12, 2003            Decided:   March 16, 2004


Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Elliott Goldman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gary Elliott Goldman appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915 (2000).      We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.   See Goldman v. Green, No. CA-03-473-5-F (E.D.N.C.

Aug. 18, 2003).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                 - 2 -